DETAILED ACTION
The amendment to Application Ser. No. 16/821,745 filed on February 25, 2022, has been entered. Claims 1, 2, 11-13 and 21 are currently amended. Claims 1-21 are pending. Claims 9, 10, 19 and 20 are withdrawn from consideration. Claims 1-8, 11-18 and 21 are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
Applicant’s submission of the Information Disclosure Statement dated February 25, 2022, is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending (see attached PTO-1449).

Response to Arguments
The amendment to Claim 13 has overcome the objection to the claims for minor informalities set forth in the Non-Final Office Action mailed November 19, 2021. The objection to the claims for minor informalities is hereby withdrawn.

The amendment to Claims 2 and 12 has overcome the rejection of Claims 2 and 12 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention set forth in the Non-Final Office Action mailed November 19, 2021. The rejection of Claims 2 and 12 under 35 U.S.C. 112(b) is hereby withdrawn.

The amendment to Claims 1, 11 and 21 has overcome the rejection of Claims 1-21 under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more set forth in the Non-Final Office Action mailed November 19, 2021. The rejection of Claims 1-21 under 35 U.S.C. is hereby withdrawn.

The amendment to Claims 1, 11 and 21 has overcome the rejection of Claims 1-21 under 35 U.S.C. 103 set forth in the Non-Final Office Action mailed November 19, 2021. New grounds of rejection under 35 U.S.C. 103, necessitated by the amendment, are set forth in this Office Action.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites the limitation “detecting, by the programmable diagnosis service, using a detected packet loss between two or more of the devices of the device group, an event affecting a first resource of the plurality of resources” in lines 11-13. While paragraphs 46, 67, 81, 85, 86 and 90 of the instant specification describes “packet loss” as an event that can be detected and correlated with other detected events, e.g., a detected interface down event”, there is insufficient written description support for detecting an event affecting a first resource “using a detected packet loss between two or more of the devices of the device group” as claimed.
Dependent Claims 2-8 are rejected for the reasons presented above with respect to rejected Claim 1 in view of their dependence thereon.
 
Insofar as it recites similar claim elements, Claim 11 is rejected for substantially the same reasons presented above with respect to Claim 1.
Dependent Claims 12-8 are rejected for the reasons presented above with respect to rejected Claim 11 in view of their dependence thereon.

Insofar as it recites similar claim elements, Claim 21 is rejected for substantially the same reasons presented above with respect to Claim 1.

Examiner’s Note 
Regarding the rejections under 35 U.S.C. 112(a) presented supra, the Examiner welcomes the applicant to contact the Examiner to discuss clarifications to the claims that would overcome the rejections in a manner that is amenable to the Applicant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 8, 11-13, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., Pub. No. US 2019/0165988 A1, hereby “Wang”, in view of Gutjahr et al., Pub. No. US 2011/0154367 A1, hereby “Gutjahr”, and in further view of Katsuyama et al., Pub. No. US 2005/0289395 A1, hereby “Katsuyama”.

Regarding Claim 1, Wang discloses “A method of monitoring a device group of a network (Wang fig. 3 and paragraphs 16 and 45: a method for performing real-time probabilistic root cause determination in large-scale, dynamic, heterogeneous networks), the method comprising:
receiving, by a programmable diagnosis service..., a programming input (Wang figs. 1 and 3 and paragraphs 29 and 46: topology collector 115 of root cause correlation system 110, i.e., a programmable diagnosis service, receives network topology data, i.e., a programming input, from network topology data sources 105);
forming, by the programmable diagnosis service, based on the programming input, a resource definition graph that models interdependencies between a plurality of resources supported by the device group... (Wang figs. 1 and 3 and paragraphs 18, 29 and 47: topology collector 115 generates a cross-layer network topology, i.e., a resource definition graph, that identifies inter-connections that exist in or between the network entities identified in the network topology data);
detecting, by the programmable diagnosis service... an event affecting a first resource of the plurality of resources (Wang figs. 1 and 3 and paragraphs 32-33 and 49: event data collector 135 of root cause correlation system 110 receives event data indicative a network entity, i.e., a first resource, associated with a failure event); and
identifying, by the programmable diagnosis service, based on the interdependencies modeled in the resource definition graph formed based on the programming input, a root cause event that caused the event affecting the first resource, the root cause event occurring at a second resource of the plurality of resources (Wang figs. 1, 3 and 6A-6B and paragraphs 19, 31, 34, 49-50, 72 and 75: correlator 140 of root cause correlation system 110 infers a root cause of the failure event using an event model generated from the cross-layer network topology).”
However, while Wang discloses that the root cause correlation system may be utilized by network administrators to monitor network connectivity and/or network failure event data (Wang paragraph 65), Wang does not explicitly disclose “receiving, by a programmable diagnosis service running on a controller device that manages the device group, a programming input (emphasis added)”
forming, by the programmable diagnosis service, based on the programming input, a resource definition graph that models interdependencies between a plurality of resources supported by the device group, the plurality of resources including services provided by devices of the device group and components of the devices of the device group, and the resource definition graph including interdependencies between the services and the components of the devices involved in providing the services (emphasis added);
detecting, by the programmable diagnosis service, using a detected packet loss between two or more of the devices of the device group, an event affecting a first resource of the plurality of resources (emphasis added)”.
In the same field of endeavor, Gutjahr discloses a network management server, i.e., a controller device, that implements a system for correlating events to identify root causes of system failures in a managed network domain based in part on a topology of managed objects, i.e., a resource definition graph, maintained by the network management server (Gutjahr fig. 1 and paragraphs 13-17 and 24-25: cause identification module 150 executing on network management server 115 can be configured to correlate a plurality of domain event causes with the topology to identify a root cause), wherein the topology indicates the relationships between the managed objects, the managed objects including servers, workstations, printers, processors, hard drives, file systems, databases and applications, i.e., components of the managed devices and services provided by the managed devices (Gutjahr fig. 1 and paragraphs 15, 17-18 and 32: “The management server 115 can include a management module 120. The management module can be configured to maintain a topology of managed objects 170 in one or more network domains. In one aspect, the topology can be a model of the one or more network domains 110 which includes elements of IT infrastructure in the domain, applications, networks, storage, etc. The topology can also include the relationships among the various items included in the topology.”)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Wang to indicate relationships between managed components and services in the cross-layer network topology as taught by Gutjahr because doing so constitutes applying a known technique (indicating relationships between devices, components and applications in a network topology) to known devices and/or methods (a method for performing real-time probabilistic root cause determination) ready for improvement to yield predictable and desirable results (correlation of device and application level events for root cause analysis). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
However, while Wang discloses detecting a failure event affecting a network resource (Wang paragraphs 32-33 and 49), the combination of Wang and Gutjahr does not explicitly disclose “detecting, by the programmable diagnosis service, using a detected packet loss between two or more of the devices of the device group, an event affecting a first resource of the plurality of resources (emphasis added)”.
In the same field of endeavor, Katsuyama discloses detecting a fault of network equipment, i.e., an event affecting a first resource, based on detected packet loss (Katsuyama paragraph 6: "MIB holds traffic information such as the number of outgoing/incoming IP packets, as well as the count of lost packets, and based on such information, a fault of network equipment etc. is detected.").
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Wang, as modified by Gutjahr, to detect the  failure event based on detected packet loss as taught by Katsuyama because doing so constitutes applying a known technique (detecting a fault based on packet loss) to known devices and/or methods (a method for performing real-time probabilistic root cause determination) ready for improvement to yield predictable and desirable results (detection of the failure event based on packet loss). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding Claim 2, the combination of Wang, Gutjahr and Katsuyama discloses all of the limitations of Claim 1.
Additionally, Wang discloses “applying, by the programmable diagnosis service, the resource diagnosis graph to at least a subset of the plurality of resources to generate one or more inference rules with respect to the plurality of resources (Wang fig. 3 and paragraphs 30-31 and 48: causality modeler 125 of root cause correlation system 110 generates an event model from the cross-layer network topology, the event model comprising a set of rules indicating root causes that may be associated with network failure events); and
performing, by the programmable diagnosis service, a forward-chained root cause analysis (RCA) by applying the one or more inference rules to a plurality of events detected over the plurality of resources (Wang fig. 3 and paragraphs 34 and 49-50: correlator 140 infers a root cause of the failure event by applying the received event data to the event model).”

Regarding Claim 3, the combination of Wang, Gutjahr and Katsuyama discloses all of the limitations of Claim 1.
Additionally, Wang discloses “initializing, by the programmable diagnosis service, one or more telemetry rules that enable the controller device to perform one or more of: monitoring state information for one or more components of the device group; or instigating one or more alarms in response to detecting threshold events occurring within the plurality of resources (Wang figs. 1 and 3 and paragraphs 32-33 and 49: event data collector 135 is configured to collect event data from one or more event data sources 130a-130c, the event data indicating a type of event, severity, and associated network entities).”

Regarding Claim 8, the combination of Wang, Gutjahr and Katsuyama discloses all of the limitations of Claim 1.
Additionally, Gutjahr discloses “wherein the plurality of resources comprises one or more network resources, the method further comprising configuring, by the programmable diagnosis service, at least a subset of the one or more network resources (Gutjahr paragraphs 15-16: managed objects 170, i.e., one or more network resources, are configured by management server 115 to send domain events to the management server).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Wang by implementing the root cause correlation system on a network management server as taught by Gutjahr for the reasons set forth in the rejection of Claim 1.

Insofar as it recites similar claim elements, Claim 11 is rejected for substantially the same reasons presented above with respect to Claim 1.
Additionally, Wang, as modified by Gutjahr, discloses “A controller device for managing a device group of a network (Wang figs. 1 and 7 and paragraphs 28 and 79: computer system 710 implementing root cause correlation system 110), the controller device comprising:
a network interface (Wang fig. 7 and paragraph 80: network interface card 722);
a memory (Wang fig. 7 and paragraph 80: one or more memory devices 770 and 775); and
processing circuitry in communication with the memory... (at least one processor 750 for performing instructions stored by the one or more memory devices)”.

Insofar as it recites similar claim elements, Claim 12 is rejected for substantially the same reasons presented above with respect to Claim 2.

Insofar as it recites similar claim elements, Claim 13 is rejected for substantially the same reasons presented above with respect to Claim 3.

Insofar as it recites similar claim elements, Claim 18 is rejected for substantially the same reasons presented above with respect to Claim 8.

Insofar as it recites similar claim elements, Claim 21 is rejected for substantially the same reasons presented above with respect to Claim 1.
Additionally, Wang, as modified by Gutjahr, discloses “A non-transitory computer-readable medium encoded with instructions that, when executed, cause processing circuitry of a controller device for managing a device group of a network... (Wang figs. 1 and 7 and paragraphs 2, 79 and 87: a computer storage media encoded with instructions executable by computing system 710 to implement root cause correlation system 110)”.

Claims 5-7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wang, Gutjahr and Katsuyama in further view of Bahl et al., Pub. No. US 2008/0222287 A1, hereby “Bahl”.

Regarding Claim 5, the combination of Wang, Gutjahr and Katsuyama discloses all of the limitations of Claim 1.
However, while Wang discloses generating the cross-layer network topology that represents the interconnections that exist in or between the network entities identified in the network topology data (Wang paragraphs 29 and 46), the combination of Wang, Gutjahr and Katsuyama does not explicitly disclose “wherein forming the resource definition graph that models the interdependencies between the plurality of resources supported by the device group comprises applying, by the programmable diagnosis service, one or more temporal constraints to the modeled interdependencies.”
In the same field of endeavor, Bahl discloses a method for constructing an inference graph that reflects dependencies within a network wherein dependency graphs reflecting the dependencies of network services are obtained by applying a dependency interval, i.e., a temporal constraint, to computed service dependencies (Bahl figs. 8 and 12 and paragraphs 71, 81-82, 86 and 99-106: service dependency analyzer 206 builds service-level dependency graphs 804 by identifying services that interact with each other within a dependency interval).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Wang, as modified by Gutjahr and Katsuyama, to apply a dependency interval when establishing dependencies represented in the cross-layer network topology as taught by Bahl. One of ordinary skill in the art would have been motivated to combine applying a dependency interval when establishing dependencies represented in the cross-layer network topology to reject false positive dependencies and thereby improve the reliability of the dependencies represented in the cross-layer network topology (Bahl paragraphs 90-93).

Regarding Claim 6, the combination of Wang, Gutjahr, Katsuyama and Bahl discloses all of the limitations of Claim 5.
Additionally, Bahl discloses “wherein the one or more temporal constraints include a constraint according to which the event affecting the first resource occurs after the root cause event occurring at the second resource (Bahl paragraphs 73, 81, 86 and 94: the predefined dependency interval establishes a time difference between accesses and the expected order of accesses, e.g., that one event must occur after another).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Wang, as modified by Gutjahr and Katsuyama, to apply a dependency interval when establishing dependencies represented in the cross-layer network topology as taught by Bahl for the reasons set forth in the rejection of Claim 5.

Regarding Claim 7, the combination of Wang, Gutjahr, Katsuyama and Bahl discloses all of the limitations of Claim 5.
Additionally, Bahl discloses “wherein the one or more temporal constraints include a constraint according to which the event affecting the first resource occurs before the root cause event occurring at the second resource (Bahl paragraphs 73, 81, 86 and 94: the predefined dependency interval establishes a time difference between accesses and the expected order of accesses, e.g., that one event must occur before another).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Wang, as modified by Gutjahr and Katsuyama, to apply a dependency interval when establishing dependencies represented in the cross-layer network topology as taught by Bahl for the reasons set forth in the rejection of Claim 5.

Insofar as it recites similar claim elements, Claim 15 is rejected for substantially the same reasons presented above with respect to Claim 5.

Insofar as it recites similar claim elements, Claim 16 is rejected for substantially the same reasons presented above with respect to Claim 6.

Insofar as it recites similar claim elements, Claim 17 is rejected for substantially the same reasons presented above with respect to Claim 7.

Allowable Subject Matter
Claims 4 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fu et al., Pub. No. US 2015/0319090 A1, discloses method and apparatus for notifying a network abnormality, wherein the abnormality may be detected based on packet loss rate (see paragraphs 76-78);
V.K. et al., Pub. No US 2019/0356403 A1, discloses systems and methods for clock synchronization in a network, wherein a link fault may be detected based on a number of lost packets satisfying a threshold (see paragraphs 52-53);
Slavik, Pub. No. US 2021/0037081 A1, discloses a system and method for monitoring an IP-based communications system wherein a broken fiber is detected based on detection of an increased packet loss rate (see paragraphs 18 and 41-53);
McCracken, Pub. No. US 2013/0097183 A1, discloses a system and method for root cause analysis using a dependency graph that indicates relationships between physical components and services (see fig. 2 and paragraphs 46, 55 and 59);
Ambichl et al., Pub. No. US 2017/0075749 A1, discloses systems and methods for network monitoring and causality analysis wherein an integrated topology model indicating relationships between services and network infrastructure is utilized (see paragraphs 8 and 74-77);
Muntés-Mulero et al., Pub. No. US 2017/0279687 A1, discloses systems and methods for network component mapping and analysis wherein root cause analysis may be performed using a context graph that maps relationships between hardware and software components within the network (see paragraphs 19, 23, 26-27 and 34);
Nadger et al. et al., Pub. No. US 2021/0026723 A1, discloses methods for performing root cause analysis using a graph representing relationships between services and hardware components (see paragraphs 4, 10 and 27-29).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449